129 Ga. App. 86 (1973)
198 S.E.2d 876
HOLCOMB
v.
THE STATE.
48123.
Court of Appeals of Georgia.
Argued May 2, 1973.
Decided May 11, 1973.
James R. Holcomb, pro se.
Lewis R. Slaton, District Attorney, Carter Goode, Joseph J. Drolet, Morris H. Rosenberg, for appellee.
PANNELL, Judge.
This is a pro se appeal from the order of the superior court denying bail pending appeal to appellant who has appealed to this court from his conviction for robbery by intimidation, in a separate appeal.
In Sellers v. State, 112 Ga. App. 607 (145 SE2d 827) this court said: "Section 7 of the Appellate Practice Act of 1965 (Ga. L. 1965, pp. 18, 22; Code Ann. § 6-1001), provides that after conviction the notice of appeal shall serve as a supersedeas in all cases where death sentence has been imposed or where the defendant is admitted to bail and that `if the sentence is bailable' the defendant may give bond. The language, `if the sentence is bailable,' means where it was bailable in the sound discretion of the presiding judge. See: Finley v. Thompson, 100 Ga. App. 508 (112 SE2d 166); Vandeford v. Brand, 126 Ga. 67 (2), 69 (54 S.E. 822, 9 AC 617); Crumley v. Gibbs, 149 Ga. 119 (99 S.E. 297). See also Fountain v. Crum, 148 Ga. 272 (96 S.E. 337); Antonopoulas v. State, 26 Ga. App. 113 (105 S.E. 384). It is only in misdemeanor cases that one convicted is entitled to bail as a matter of law. Code § 27-901. Bennett v. Davis, 100 Ga. App. 432 (111 SE2d 733)."
Judgment affirmed. Eberhardt, P. J., and Stolz, J., concur.